FILED
                           NOT FOR PUBLICATION
                                                                             JUN 26 2019
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


OBAYDUL HOQUE BHUIYAN,                           No.   17-16714

              Plaintiff-Appellant,               D.C. No. 1:14-cv-00013

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA,

              Defendant-Appellee.


                   Appeal from the United States District Court
                  for the District of the Northern Mariana Islands
                  Ramona V. Manglona, District Judge, Presiding

                        Argued and Submitted June 10, 2019
                                Honolulu, Hawaii

Before: THOMAS, Chief Judge, and CALLAHAN and CHRISTEN, Circuit
Judges.

      Obaydul Hoque Bhuiyan, a citizen of Bangladesh, appeals the dismissal of

his Federal Tort Claims Act and declaratory judgment claims for lack of subject

matter jurisdiction. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
affirm. The parties are familiar with the facts and procedural history, so we need

not recount those here.

      We review de novo an order dismissing a complaint for lack of subject

matter jurisdiction. Gonzalez v. United States, 814 F.3d 1022, 1028 n.2 (9th Cir.

2016). We resolve a facial attack on subject matter jurisdiction by “[a]ccepting the

plaintiff’s allegations as true and drawing all reasonable inferences in the

plaintiff’s favor.” Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir. 2014). The

non-moving party “bears the burden of proving by a preponderance of the

evidence” that the court possesses subject matter jurisdiction. Id.

      1. The district court lacked subject matter jurisdiction over Bhuiyan’s

FTCA claim because Bhuiyan failed to identify similar circumstances giving rise

to liability under state tort law. The FTCA waives the government’s sovereign

immunity “under circumstances where the United States, if a private person, would

be liable to the claimant in accordance with the law of the place where the act or

omission occurred.” Terbush v. United States, 516 F.3d 1125, 1128–29 (9th Cir.

2008) (quoting 28 U.S.C. § 1346(b)(1)). The government argues that Vermont law

applies; Bhuiyan contends that the law of the Commonwealth of the Northern

Mariana Islands (“CNMI”) applies. We need not decide which law applies, because

Bhuiyan failed to demonstrate that either CNMI or Vermont law would hold a


                                           2
private actor liable in any similar situation. Bhuiyan relies on Vermont law

involving general negligence principles, and a CNMI case involving an employer’s

responsibility to submit documents to the government. Rokibul v. Philpan Int’l

Corp., NMI Super. Ct. Civ. No. 07-0175 (August 11, 2009). None of the cases are

sufficiently analogous. Bhuiyan cites to out-of-jurisdiction authority, but reliance

on out-of-jurisdiction cases does not suffice, per the plain language of the statute.

Further—as the district court noted—there is, as a general matter, no private

analogue to governmental withdrawal of immigration benefits.

      2.    The district court lacked subject matter jurisdiction over Bhuiyan’s

declaratory judgment action because Bhuiyan’s complaint did not articulate a

sufficiently certain injury in fact. In the context of a declaratory judgment,

“‘threatened injury must be certainly impending to constitute injury in fact’ . . .

‘[a]llegations of possible future injury’ are not sufficient.” Clapper v. Amnesty

Int’l. USA, 568 U.S. 398, 409 (2013) (quoting Whitmore v. Arkansas, 495 U.S.
149, 158 (1990)). Nowhere in the record or the briefing does Bhuiyan claim any

intent to travel to the United States. Further, the government has affirmed that, as a

result of the reopening of his case and the grant of humanitarian parole, Bhuiyan

no longer has any unlawful accrued presence time. Thus, any injury he might




                                           3
suffer as a result of any prior potentially accrued unlawful presence time does not

constitute an injury sufficient to support the existence of a case or controversy.

      AFFIRMED.




                                           4